Citation Nr: 1226385	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  02-01 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether an overpayment was properly created based on a reduction of nonservice-connected pension benefits. 

2.  Entitlement to waiver of overpayment of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1966 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an February 2001 decision by the Committee on Waivers and Compromises (Committee) of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO), and January 2003, July 2004, and April 2005 Board remands.

In September 2003, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

The Veteran alleges that the overpayment was improperly created and requests waiver of payment based on financial hardship.  The Veteran was in receipt of nonservice-connected pension benefits from 1994 to 2007, at which point his payments were switched over to service-connected disability benefits for a greater amount.  Two reductions were made to the Veteran's pension benefit amount during the relevant time period.  In 1996, the pension benefit amount was reduced based on information that the Veteran was in receipt of income.  In 2003, the pension benefit amount was reduced based on information that the Veteran was in receipt of Social Security Administration (SSA) benefits. 

The Board finds that a detailed audit and calculation for the relevant time period must again be conducted.  In July 2004 and April 2005 remands, the Board requested that an audit be conducted and the Veteran's income verification match (IVM) folder be obtained.  In a June 2008, the RO determined that the IVM folder was unavailable.  In October 2008, the RO issued a reconstructed income and expenses memorandum for the years 1996 to 2007.  That memorandum listed the amount of the Veteran's income and SSA benefits amounts for each year.  A review of the claims file, however, does not support the amounts noted in the memorandum.  For example, the memorandum notes the Veteran's income for the years 2004, 2005, 2006, and 2007 as $894.  This number is listed on the Veteran's Improved Pension Eligibility Verification Report (EVR) for 2003 (submitted in September 2009).  But the Veteran also submitted EVRs for those years that indicated income substantially less than that amount.  In another example, some of the amounts in the 2008 memorandum appear to be derived from a January 2008 Compensation and Pension Award document, which notes "See IVM folder."  But some of the amounts listed on that document, and presumably obtained from the now-unavailable IVM folder, are not used in the 2008 memorandum.  A review of the claims file does not clearly indicate where and how the amounts were obtained.  

Without direction as to how the RO determined these amounts, to include a detailed listing of where each income amount is derived from, the Board is unable to review the propriety of the creation of the overpayment, and thus, also cannot determine whether waiver is warranted.  

The Board also notes that in a February 2008 letter, the RO notified the Veteran that the amount of the overpayment was $18,819.51.  In the November 2008 supplemental statement of the case, the RO notified the Veteran that the amount was $13,164.51.  On remand, the RO must clarify the amount and so notify the Veteran.  

Finally, since the last review of this case by the Board, it appears that the Veteran's financial status has changed.  In the event it is determined that the debt was properly created, the Committee would need this information to make a decision on the waiver issue.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare an audit of the veteran's pension account, setting forth:  1) the amounts due and paid to the Veteran; 2) the amounts of income considered in determining pension entitlement; 3) the source of the income amounts; 4) and any medical expenses used to reduce countable income.  The RO must indicate the specific documents in the virtual or paper claims file, from which it derived the Veteran's income for each year.  If there is conflicting evidence in the claims file for income, the RO must indicate why a particular amount was used, for example, if the amount was derived from a document that initially relied on information in the Veteran's now-unavailable IVM folder.  Once compiled, the audit report must be associated with the claims folder, and a copy must be sent to the Veteran.  That report must include the total amount of the overpayment.

2.  Thereafter, the RO must formally adjudicate whether the overpayment at issue was properly created. 
If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

3.  Moreover, should the RO determine that the indebtedness was properly created, in whole or in any part, then this case must be forwarded to the appropriate designated RO Committee on Waivers and Compromises to adjudicate a claim for waiver of overpayment of the remaining indebtedness.  Provided that this claim for waiver of overpayment is denied, then this matter too should be returned to the Board for further appellate review.

4.  Thereafter, if the overpayment is found to have been properly created, the Committee should again consider the Veteran's request for waiver.  If it is again determined that the Veteran was free from fraud, misrepresentation, and bad faith, the principles of equity and good conscience should then be considered in determining whether recovery of the overpayment should be waived. 38 C.F.R. § 1.965(a).  Prior to making the "equity and good conscience" determination, any additional development and/or notification deemed necessary, to specifically include obtaining an updated Financial Status Report (FSR) from the Veteran, should be undertaken. 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


